Citation Nr: 1432788	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  99-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury with resultant ear disorder.

2.  Entitlement to service connection for a lumbar spine disorder, to include lumbosacral polyradiculopathy.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for a bilateral shoulder disorder.

5.  Entitlement to service connection for a cervical spine disorder, to include degenerative joint disease of the cervical spine.

6.  Entitlement to service connection for a cardiovascular disorder.




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran enrolled in the United States Army Reserve Officer Training Corps (ROTC) in August 1980 and attended Advanced Training Camp in June 1981.  She had a period of active duty from September 1983 to March 1984 and active duty for training with the Army Reserves from June 3, 1989 to June 17, 1989, from July 20, 1991 to August 3, 1991, and from December 4, 1994 to December 16, 1994.  Several other periods of active duty for training and annual training are also found in the Veteran's military personnel file.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded these claims in March 2007, December 2010, May 2012, and, most recently, in July 2013 so that certain due process considerations could be addressed and so that additional development of the evidence could be conducted.  

As part of the July 2013 remand, certain development of the evidence was to be developed, and the Veteran was to be afforded certain VA examinations concerning her instant claims.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  The development ordered by the Board in July 2013, as discussed below, was not successfully completed.  


This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues listed on the title page of this decision are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board is certainly mindful that the Veteran's case has been in adjudicative status for several years, and, while several issues have been adjudicated (both favorably and unfavorably) it has already been previously remanded four times.  Although the Board has reviewed the record with a view towards resolution of the merits of the instant claims, the Board has observed issues which must be addressed and considered by the RO/AMC upon readjudication of these matters.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was necessary for a full and fair adjudication of her claims.

In July 2013, the Board noted that following its March 2007 remand the Veteran's military personnel file was associated with the record.  While review of this file showed that the Veteran served on many periods of annual training, and active duty for training the Board noted that it was not clear if she served on periods of inactive duty for training, and, if so, how many and when these occurred.  Such information was reported to be imperative to obtain, and the Board determined at that time that it must be ascertained when the Veteran served on active military service. 

To this, the law provides that active military service is active duty, as is any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty.  Active service also includes a period of inactive duty training during which the Veteran was disabled from an injury incurred in the line of duty during such training; however service connection is granted only for injuries, not diseases, incurred during inactive duty training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).

The Board noted in July 2013 that, while mindful that the Veteran's service personnel file was of record, further development of this case was determined to be needed in order to ascertain the "exact dates" of the Veteran's active military service; and the "nature of that service" to include the dates of each period of "active duty, active duty for training, or inactive duty training."

Specifically, this remand instruction was included in the Board's July 2013 remand:

1.  The RO/AMC should ascertain from the service department the exact dates of the Veteran's service in the U.S. Army Reserve, as well as the exact dates of each and every period of active duty, active duty for training, or inactive duty training served by her during that Reserve duty.

While the record shows that in April 2014 a voluminous number of personnel records associated with the Veteran's service was uploaded into the Veteran's electronic claims file (see "VBMS"), the "exact dates" of "each and every period" of the Veteran's period of active duty, active duty for training, or inactive duty for training is not readily ascertainable.  In other words, it is not either decipherable or discernable to the Board, based on the personnel records supplied, what the sought after specific "exact" service dates are.  Remand is necessary.  Stegall.  

Remand is also here necessary due to inadequate medical examination findings.  Essentially, the medical findings/opinions (or lack thereof) on file concerning the instant service connection claims now before the Board for appellate consideration are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.).  In this case, a remand is necessary for clarifying medical opinions.  38 C.F.R. §3.159(c)(4).

The July 2013 Board remand ordered that the following development, in pertinent part, occur:

3.  After the development sought to occur in 1. and 2. above takes place, the RO/AMC should schedule the Veteran to be afforded a comprehensive physical examination, to be conducted by qualified physician, to ascertain whether the claimed residuals of head injury (to include any resulting ear disorder and hearing impairment), sinus disorder, cervical spine disorder (to include degenerative joint disease), lumbar spine disorder (to include lumbosacral polyradiculopathy), bilateral shoulder disorder, and cardiovascular disorder are etiologically related to, or had their origin during, the appellant's period of active military service.

The following considerations will govern the examination:

a.  The claims files, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

b.  After conducting any interviews with the Veteran or any appropriate clinical testing, the examiner must provide opinions to the following question:


Is it at least as likely as not that any diagnosed residuals of head trauma to include an ear disorder with hearing impairment (i.e., right otitis media with effusion and bilateral tinnitus), sinus disorder (i.e., maxillary antra sinusitis), cervical spine disorder (to include degenerative joint disease), lumbar spine disorder (to include lumbosacral polyradiculopathy), bilateral shoulder disorder, and cardiovascular disorder which were present at any time during the pendency of the appeal are etiologically related to, or had their origin during, the appellant's period of active military service.  If, concerning any or all of these instantly claimed disorders, the examiner should refer to the specific in-service medical finding(s) to which it is his or her belief is related to the Veteran's currently manifested disorder(s).

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.



The requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran is shown to have initiated her claim in May 1997.  See July 1999 Statement of the Case (SOC).  

Separately addressing the issues, the Board's remand in July 2013 sought a medical opinion concerning whether it was at least as likely as not that any diagnosed residuals of head trauma to include an ear disorder with hearing impairment (i.e., right otitis media with effusion and bilateral tinnitus) which were present at any time during the pendency of the appeal are etiologically related to, or had their origin during, the appellant's period of active service.  

While the Veteran is shown to have complained of tinnitus in the course of a September 2009 VA general medical examination, the April 2014 VA audiologist commented that the Veteran's claims folder was "completely silent" as to any complaints of tinnitus.  Also, while right otitis media with effusion was shown to be present as part of a September 1996 private examination report, the VA physician who conducted the April 2014 ear conditions examination observed that the Veteran had no findings, signs or symptoms of, in pertinent part, "inflammation."  Again, this was shown in September 1996.  Otitis media is an inflammation of the inner ear.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1351 (32nd edition 2011.  Also of record are findings of other ear-related disorders, such as benign paroxysmal positional vertigo, dysfunction of the Eustachian tube, and active Meniere's disease.  See March 2012 private medical record.  Other private medical records show complaints of dizziness and right ear pain in January 2012.  Thus, the opinion was based on an inaccurate factual premise.  

As to the lumbar spine claim, to include lumbosacral polyradiculopathy, the record shows, as discussed by the Board in July 2013, that a May 2012 CT (computed tomography) report showed findings of lumbar spine disc protrusion and neural canal stenosis.  A May 2012 X-ray report showed findings of lumbar spine degenerative changes.  



The July 2013 remand sought a medical opinion concerning whether it was at least as likely as not that any diagnosed lumbar spine disorder (to include lumbosacral polyradiculopathy) which was present at any time during the pendency of the appeal are etiologically related to, or had their origin during , the appellant's period of active service.

Review of an April 2014 VA thoracolumbar spine examination report shows that a diagnosis of degenerative arthritis of the thoracolumbar spine with L4-L5 disc protrusion and L5-S1 bulging disc was supplied.  The examiner also noted the presence of intervertebral disc disease (IVDS).  The examiner opined that the Veteran's "current" lumbar spine disorder (degenerative arthritis with L4-L5 disc protrusion and L5-S1 bulging disc was less likely than not related to the Veteran's military service.  The examiner failed to opine as to any etiologically relationship pertaining to the other lumbar spine disorders shown to have been diagnosed in the course of the appeal.  

Concerning the instant claim where the Veteran is seeking service connection for a sinus disorder, the report of a July 2011 VA nose, sinus, larynx, and pharynx examination showed that the examining physician supplied diagnoses of clear paranasal sinuses and no nasal pathology.  Hence, no etiologically opinion was apparently provided.  However, the examiner was asked to opine as to sinus disorders shown to have been manifested in the course of the appeal; these include maxillary sinusitis changes (August 1997 X-ray report).  McLain.  

The Board's July 2013 remand sought a medical opinion concerning whether it was at least as likely as not that any diagnosed sinus disorder (to include maxillary antra sinusitis) which was present at any time during the pendency of the appeal was etiologically related to, or had its origin during, the appellant's period of active service.





The report of an April 2014 ear conditions examination (including vestibular and infectious conditions) notes that the examiner commented that the Veteran complained of sinus problems with bloody nasal secretion.  Sinus series X-rays from July 2011 were reported to have been normal.  

Review of an April 2014 VA sinusitis, rhinitis, and other conditions examination report shows that a diagnosis of acute maxillary sinusitis was provided.  The date was reported to be in 1997.  The Veteran reported having had sinusitis while in service, and she complained of nasal stuffiness.  The Veteran denied a history of recurrent sinusitis episodes.  Examination showed no evidence of edematous nasal mucosa, secretions, or crust.  January 2014 nasal endoscopic examination reportedly showed a straight septum, no perforations, and no polyps or masses.  

The examiner commented that, while the Veteran was shown to have had maxillary sinusitis confirmed by X-ray on August 28, 1997, subsequent X-rays in 2009 and 2011 were normal, as was direct visualization with nasal endoscope in January 2014.  The examiner opined that the maxillary sinusitis shown in 1997 by X-ray was more likely than not an acute episode (viral or bacterial etiology) that was treated and resolved.  However, the rendered opinion was inadequate (see Barr), in that the examiner did not opinion as to whether it was at least as likely as not that the diagnosed 1997 maxillary sinusitis was etiologically related to, or had its origin in, the appellant's period of active service.  Remand is therefore necessary.  

Regarding the bilateral shoulder claim, remand is necessary.  The VA physician in April 2014 who conducted the shoulder and arms conditions exam supplied a pertinent diagnosis of bilateral supraspinalis tendon tendinitis (diagnosed in 2009), and opined that this was less likely as not related to the Veteran's military service, however the opinion is inadequate.  Barr.  This is due to the fact that she did not provide an etiological opinion concerning the April 2010 diagnosis of minimal spurring of the left acromioclavicular joint was noted provided.  McLain.  

Regarding the claim seeking service connection for a cervical spine disorder, to include degenerative joint disease, remand is necessary.  The VA physician in April 2014 who conducted the shoulder and arms conditions supplied a pertinent diagnosis of bilateral supraspinalis tendon tendinitis (diagnosed in 2009), and opined that this disorder (and cervical spine spondylosis) was less likely as not related to the Veteran's military service, the opinion is inadequate.  Barr.  This is due to the fact that she did not provide an etiological opinion concerning the April 2006 X-ray diagnosis of cervical spine degenerative changes.  McLain.  

Finally, regarding the claim seeking service connection for a cardiovascular disorder, remand is necessary.  The VA physician in April 2014 who conducted the examination reported that the Veteran was not then, or at any time, diagnosed with a heart condition.  A June 7, 1985, service treatment record shows she was treated for chest pain; the handwriting was mostly illegible however, making it difficult to read any supplied diagnosis.  To this, the Board notes that an April 1989 Holter monitor report shows findings of normal sinus rhythm with short isolated episodes of sinus tachycardia, no other arrhythmia detected.  The report of an August 1997 VA diseases of the arteries/veins exam shows that the examiner commented that prior clinical testing had shown the presence of possible mitral valve prolapse.  The Veteran was also seen for chest pain complaints in October 2002.  See private medical report.  Also, a private medical echocardiogram report shows findings of mild mitral regurgitation.  A September 2009 VA general medical examination report shows a diagnosis of palpitations associated to stress and hyperthyroidism/angina pectoris.  Clearly, the Veteran has had heart-related problems in the past, to include in the course of her appeal.  Barr; McLain.  Remand is here necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to confirm the exact dates of the Veteran's service in the U.S. Army Reserve, as well as the exact dates of each and every period of active duty, active duty for training, or inactive duty training served by her during that Reserve duty.

The RO/AMC should prepare a summary of such dates.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) , the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.

2.  The RO/AMC should ask the appellant to provide a statement as to the facts and circumstances of each of the claimed six disabilities listed on the first page of this remand document for which she seeks service connection.  In addition to any other information deemed relevant by the RO/AMC, the appellant will be requested to provide (1) the dates and locations of the claimed incurrence of each disorder; (2) whether any line of duty or other official investigations ensued as directed by military authority; (3) the dates and locations of any follow-up military and/or civilian medical treatment, and the names of the physicians or other medical care providers in question, and; (4) whether the claimed incurrence of each disorder was during a period of active duty; active duty for training or inactive duty for training.




3.  After the development sought to occur in 1. and 2. above takes place, the RO/AMC should schedule the Veteran to be afforded a comprehensive physical examination, to be conducted by qualified physician, to ascertain whether the claimed residuals of head injury (to include any resulting ear disorder and hearing impairment), sinus disorder, cervical spine disorder (to include degenerative joint disease), lumbar spine disorder (to include lumbosacral polyradiculopathy), bilateral shoulder disorder, and cardiovascular disorder are etiologically related to, or had their origin during, the appellant's period of active military service.

The following considerations will govern the examination:

a.  The VBMS claims files, and a copy of this remand, will be reviewed by the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

b.  After conducting any interviews with the Veteran or any appropriate clinical testing, the examiner must provide opinions to the following question:

Is it at least as likely as not that any diagnosed residuals of head trauma to include an ear disorder with hearing impairment (i.e., right otitis media with effusion and bilateral tinnitus), sinus disorder (i.e., maxillary antra sinusitis), cervical spine disorder (to include degenerative joint disease), lumbar spine disorder (to include lumbosacral polyradiculopathy), bilateral shoulder disorder, and cardiovascular disorder which were present at any time during the pendency of the appeal (from May 1997; see McLain) are etiologically related to, or had their origin during, the appellant's period of active military service.  Concerning any or all of these instantly claimed disorders, the examiner should refer to the specific in-service medical finding(s) to which it is his or her belief is related to the Veteran's currently (dated from May 1997) manifested disorder(s).

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions provided would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the issues on appeal, in light of all pertinent evidence and legal authority.  If the determination remains adverse in any respect, the Veteran should be furnished a supplemental statement of the case (SSOC), and afforded an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



